Exhibit 10.1

MEMBERSHIP INTEREST PURCHASE AGREEMENT

This Membership Interest Purchase Agreement, dated as of November 17, 2019 (this
“Agreement”), is entered into by and among NBM US Holdings, Inc., a Delaware
corporation (the “Buyer”), Marfrig Global Foods S.A., a Brazilian corporation
(sociedade por ações) (the “Guarantor”), and Jefferies Financial Group Inc., a
New York corporation (the “Seller”). The Buyer, the Seller and the Guarantor are
each referred to herein individually as a “Party” and together as the “Parties”.
Capitalized terms used but not defined in this Agreement shall have the meanings
assigned to such terms in Annex I and, if not so assigned in Annex I, the
meanings assigned to such terms in the Fourth A&R Operating Agreement.

WHEREAS, the Buyer currently owns 8,827.10 units representing 51% of the
outstanding limited liability company interests of National Beef Packing
Company, LLC, a Delaware limited liability company (the “Company”);

WHEREAS, the Seller currently owns 5,395.17 units representing 31.1715% of the
outstanding limited liability company interests of the Company (the “Acquired
Interests”);

WHEREAS, the Guarantor owns 100% of the issued and outstanding equity interests
of the Buyer;

WHEREAS, the Seller desires to sell, assign, transfer, convey and deliver to the
Buyer, and the Buyer desires to purchase, acquire and accept from the Seller,
all of the Acquired Interests, upon the terms of, and subject to the conditions
set forth in, this Agreement; and

WHEREAS, the Guarantor desires to guarantee the obligations of the Buyer under
this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

ARTICLE I

PURCHASE AND SALE

1.1    Purchase and Sale of the Acquired Interests. Upon the terms of, and
subject to the conditions set forth in, this Agreement, at the Closing the
Seller shall sell, assign, transfer, convey and deliver to the Buyer, and the
Buyer shall purchase, acquire and accept from the Seller, all of the Seller’s
right, title and interest in and to the Acquired Interests.

1.2    Purchase Price. The consideration to be paid by the Buyer to the Seller
at the Closing for the Acquired Interests (the “Purchase Price”) shall be an
amount in cash equal to $860,000,000, without prejudice to, and in addition of,
all of the Tax Distributions, Distributions of Excess Cash or other similar cash
distributions that have accrued for the benefit of the Seller



--------------------------------------------------------------------------------

but have not been paid as of the date of this Agreement in the aggregate amount
of $110,000,000 (collectively, the “Accrued Distributions”), which will amount
to an aggregate consideration of $970,000,000; provided, that, the Purchase
Price shall increase by (a) $15,000,000 if the Closing occurs after November 30,
2019 but on or before December 31, 2019, and (b) an additional $15,000,000 if
the Closing occurs on or after January 1, 2020; provided, further, that, in
event that the Company accrues and pays any Tax Distributions, Distributions of
Excess Cash or other similar cash distributions other than the Accrued
Distributions to the Seller during the period commencing on the date of this
Agreement and ending immediately prior to the Closing (collectively, the
“Additional Distributions”), the amount of such Additional Distributions
received by the Seller shall be offset against and reduce (on a
dollar-for-dollar basis) the Purchase Price payable by the Buyer to the Seller.
In the event that all or any portion of the Accrued Distributions have not been
paid to the Seller by the Company prior to the Closing, the Buyer shall pay such
Accrued Distributions to the Seller on the Closing Date.

1.3    Closing. The closing of the Transactions (the “Closing”) shall take place
at 10:00 a.m., Eastern time, at the offices of Morgan, Lewis & Bockius LLP, 101
Park Avenue, New York, New York 10178 on the date that is three Business Days
following the satisfaction or waiver of the conditions set forth in Section 1.5
(other than those conditions that by their nature are to be satisfied at the
Closing, but subject to the satisfaction or waiver of those conditions at the
Closing), or at such other time, date and place as may be mutually agreed upon
in writing by the Parties (the date on which the Closing actually occurs being
referred to herein as the “Closing Date”). The Closing will be deemed effective
as of 12:01 a.m. Eastern Time on the Closing Date.

1.4    Closing Deliverables.

(a)    At the Closing, the Buyer will:

(i)    pay to the Seller (by wire transfer of immediately available funds in
U.S. dollars, to the account or accounts specified by the Seller to the Buyer at
least three Business Days prior to the Closing) an amount equal to the Purchase
Price minus any Specified Distributions; and

(ii)    deliver to the Seller all other documents, instruments or certificates
required to be delivered by the Buyer at or prior to the Closing pursuant to
Section 1.5(b)(iii).

(b)    At the Closing, the Seller will:

(i)    deliver to the Buyer an instrument of assignment in the form attached
hereto as Exhibit A, duly executed by the Seller, for transfer and sale of the
Acquired Interests to the Buyer, free and clear of any Liens (other than Liens
(A) arising pursuant to, or as a result of, the Transactions, (B) arising under
the Organizational Documents of the Company and (C) arising pursuant to
applicable securities Laws);

(ii)    deliver to the Buyer (A) an executed certification of the Seller’s
non-foreign status described in Treasury Regulations Section 1.1445-2(b)(2), (B)
an executed certification of the Seller’s non-foreign status described in
proposed Treasury Regulations Section 1.1446(f)-2(b)(2) or, if such proposed
Treasury Regulations may no longer be relied upon, such

 

2



--------------------------------------------------------------------------------

other certification or affidavit as may be provided under Section 1446(f) of the
Code establishing that the Seller is not subject to withholding under
Section 1446(f) of the Code, and (C) a properly completed IRS Form W-9 Request
for Taxpayer Identification Number and Certification, confirming that the Seller
is not subject to backup withholding; in each case, in form and substance
reasonably satisfactory to the Buyer, duly executed by the Seller; and

(iii)    deliver to the Buyer all other documents, instruments or certificates
required to be delivered by the Seller at or prior to the Closing pursuant to
Section 1.5(a)(iii).

1.5    Closing Conditions.

(a)    The Buyer’s Conditions to Closing. The obligation of the Buyer to
consummate the Transactions shall be subject to fulfillment at or prior to the
Closing of the following conditions, any one or more of which may be waived in
writing by the Buyer:

(i)    Representations and Warranties. The representations and warranties of the
Seller set forth in ARTICLE II shall be true and correct in all respects other
than de minimis inaccuracies (other than in the case of Section 2.5, which shall
be true and correct in all respects) as of the date hereof and as of the Closing
Date as though made on and as of the Closing Date (except to the extent that any
such representation and warranty expressly speaks as of an earlier date, in
which case such representation and warranty shall be true and correct as of such
earlier date).

(ii)    Compliance with Agreements. The covenants, agreements and obligations
required by this Agreement to be performed and complied with by the Seller at or
prior to the Closing shall have been performed and complied with in all material
respects at or prior to the Closing.

(iii)    Certificates. The Seller shall execute and deliver to the Buyer a
certificate, dated as of the Closing Date, stating that the conditions specified
in Section 1.5(a)(i) and Section 1.5(a)(ii) have been satisfied.

(iv)    No Material Adverse Effect. From the date hereof through the Closing
Date, there shall not have occurred any event, change, circumstance, effect,
occurrence, condition, state of facts or development that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(b)    The Seller’s Conditions to Closing. The obligation of the Seller to
consummate the Transactions shall be subject to fulfillment at or prior to the
Closing of the following conditions, any one or more of which may be waived in
writing by the Seller:

(i)    Representations and Warranties. The representations and warranties of the
Buyer set forth in ARTICLE III shall be true and correct in all respects other
than de minimis inaccuracies as of the date hereof and as of the Closing Date as
though made on and as of the Closing Date (except to the extent that any such
representation and warranty expressly speaks as of an earlier date, in which
case such representation and warranty shall be true and correct as of such
earlier date).

 

3



--------------------------------------------------------------------------------

(ii)    Compliance with Agreements. The covenants, agreements and obligations
required by this Agreement to be performed and complied with by the Buyer at or
prior to the Closing shall have been performed and complied with in all material
respects at or prior to the Closing.

(iii)    Certificates. The Buyer shall execute and deliver to the Seller a
certificate executed by an authorized officer of the Buyer, dated as of the
Closing Date, stating that the conditions specified in Section 1.5(b)(i) and
Section 1.5(b)(ii) have been satisfied.

(c)    Mutual Conditions to Closing. The respective obligations of the Parties
to consummate the Transactions shall be subject to fulfillment at or prior to
the Closing of the following conditions, any one or more of which may be waived
by mutual written agreement of the Parties:

(i)    Absence of Orders. No provision of any applicable Law prohibiting,
enjoining, restricting or making illegal the consummation of the Transactions
shall be in effect and no temporary, preliminary or permanent restraining Order
enjoining, restricting or making illegal the consummation of the Transactions
will be in effect.

(ii)    BNDES Consent. The Buyer shall have obtained either (A) unconditional
consent from BNDES Participações S.A. (“BNDES”) approving the Transactions
pursuant to the Shareholders’ Agreement of the Guarantor dated August 5, 2010 as
amended from time to time, and such consent shall be in full force and effect,
or (B) written notice from BNDES stating that BNDES’ approval is not required in
connection with the Transactions ((A) or (B), the “BNDES Consent”).

1.6    No Withholding. All payments of the Purchase Price shall be made without
any deduction or withholding for Taxes with respect to the Seller unless
(a) such deduction and withholding is as a result of the Seller failing to
comply with the provisions of Section 1.4(b)(ii) of this Agreement, or (b) such
deduction and withholding is required by a change in applicable Law that occurs
after the date hereof and before the date of such payment, provided that before
making any deduction or withholding pursuant to clause (b) of this Section 1.6,
the Buyer shall (i) give written notice at least five days in advance to the
Seller regarding such deduction or withholding to be made and its basis in
applicable Law (which basis is as a result of a change in applicable Law after
the date hereof and before the date of such payment and is imposed by a
jurisdiction in which a Company Entity conducts business), (ii) provide the
Seller a reasonable opportunity to provide any forms or other documentation or
correct any deficiencies in any such forms or other documentation that have been
provided, and (iii) reasonably cooperate with the Seller to reduce or eliminate
any amounts that would otherwise be deducted or withheld to the extent permitted
by applicable Law. Notwithstanding anything in this Agreement to the contrary,
any amounts so deducted and withheld by the Buyer, and paid to the applicable
tax authority, as required by applicable Law and permitted under this
Section 1.6 shall be treated for all purposes of this Agreement as having been
paid to the Seller subject to such deduction and withholding.

1.7    Additional Buyers. The Parties acknowledge and agree that, solely to the
extent it will not delay, inhibit or interfere with the Closing, the Buyer may
assign any or all of its rights to purchase all or a portion of the Acquired
Units hereunder to any of (a) USPB, (b) NBPCo and/or

 

4



--------------------------------------------------------------------------------

(c) New Kleinco, without the consent of the Seller, either as a result of
(i) the Buyer’s own discretion or (ii) any restriction under, or other provision
of, the Fourth A&R Operating Agreement. In case the Buyer elects to assign any
or all such rights to any of USPB, NBPCo or New Kleinco (each such additional
buyer, an “Additional Buyer”), the Buyer shall deliver to the Seller, no later
than three Business Days prior to the expected date of Closing, (a) a schedule
setting forth the identity of such Additional Buyers, the number of Acquired
Units to be acquired by the Buyer and each Additional Buyer and the portion of
the Purchase Price attributable to the Buyer and each Additional Buyer, which
schedule the Seller may rely on completely without any independent verification,
and (b) a joinder to this Agreement duly executed by each Additional Buyer. In
such case, the rights and obligations of the Buyer and each Additional Buyer
shall be joint, but not several. Notwithstanding anything to the contrary
herein, the Buyer shall not be relieved of its obligations hereunder, including
its obligation to pay the Purchase Price, as a result of any such assignments.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller represents and warrants to the Buyer that each statement contained in
this ARTICLE II is true and correct as of the date of this Agreement and as of
the Closing Date.

2.1    Organization and Existence. The Seller is a corporation, duly
incorporated, validly existing and in good standing under the Laws of New York.

2.2    Authority and Enforceability. The Seller has the requisite corporate
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the Transactions. The execution,
delivery and performance by the Seller of this Agreement, and the consummation
by the Seller of the Transactions, have been duly and validly authorized by all
necessary corporate action on the part of the Seller, and no other action is
necessary on the part of the Seller to authorize this Agreement or to consummate
the Transactions. This Agreement has been duly executed and delivered by the
Seller, and, assuming the due authorization, execution and delivery by the other
Parties, this Agreement constitutes a legal, valid and binding obligation of the
Seller, enforceable against the Seller in accordance with its terms, except as
limited by (a) bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar Laws relating to creditors’ rights generally and
(b) general principles of equity, whether such enforceability is considered in a
proceeding in equity or at Law.

2.3    No Conflicts; Consents. Neither the execution, delivery or performance by
the Seller of this Agreement, nor the consummation of the Transactions by the
Seller, will, with or without the giving of notice or the lapse of time or both,
(a) violate any provision of the Organizational Documents of the Seller,
(b) violate any Law or Order applicable to the Seller or (c) result in a breach
of or default under, require consent under or violate any material Contract to
which the Seller is a party, except in the case of the immediately preceding
clauses (b) and (c) to the extent that any such breach, default, consent or
violation would not reasonably be expected to be, individually or in the
aggregate, material to the Seller’s ability to timely perform its obligations
hereunder. No Permit or Filing is required by the Seller in connection with the
execution and delivery by the Seller of this Agreement, the performance by the
Seller of its obligations hereunder

 

5



--------------------------------------------------------------------------------

and the consummation by the Seller of the Transactions, other than Permits and
Filings the failure of which to obtain or make would not reasonably be expected
to be, individually or in the aggregate, material to the Seller’s ability to
timely perform its obligations hereunder.

2.4    Legal Proceedings. There are no Legal Proceedings pending or, to the
Knowledge of the Seller, threatened against or otherwise relating to the Seller
that (a) challenge or seek to enjoin, alter or materially delay the Transactions
or (b) would, individually or in the aggregate, reasonably be expected to be,
individually or in the aggregate, material to the Seller’s ability to timely
perform its obligations hereunder.

2.5    Acquired Interests. The Seller owns (of record and beneficially) the
Acquired Interests free and clear of all Liens (other than Liens (a) arising
pursuant to, or as a result of, the Transactions, (b) arising under the
Organizational Documents of the Company and (c) arising pursuant to applicable
securities Laws). At the Closing, the Seller will transfer to the Buyer all of
the Seller’s right, title and interest in and to the Acquired Interests free and
clear of all Liens (other than Liens (i) arising pursuant to, or as a result of,
the Transactions, (ii) arising under the Organizational Documents of the Company
and (iii) arising pursuant to applicable securities Laws); provided that, for
the avoidance of doubt, the Acquired Interests will be subject to the transfer
restrictions set forth in the Fourth A&R Operating Agreement.

2.6    Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s, investment banker’s or other fee or commission in
connection with the Transactions based upon arrangements made by or on behalf of
the Seller.

2.7    Disclaimer of Warranties. Except as set forth in this ARTICLE II, (a) the
Acquired Interests (including, indirectly through the sale of the Acquired
Interests, the assets, properties, liabilities, condition, operations or
prospects of the Company) are being sold on an “as is, where is” basis as of the
Closing and (b) neither the Seller nor any of its Affiliates or its or their
respective Representatives have made, or shall be deemed to have made, any other
representation or warranty, express or implied, at law or in equity, in respect
of the Acquired Interests or the assets, properties, liabilities, condition,
operations or prospects of the Company, including with respect to
(i) merchantability or fitness for any particular purpose, (ii) the operation of
the business of the Company after the Closing, (iii) the probable success or
profitability of the business of the Company after the Closing or (iv) the
accuracy or completeness of any (A) projections, predictions, forecasts,
estimates, plans or budgets of future revenues, expenses or expenditures, future
results of operations (or any component thereof), future cash flows (or any
component thereof) or future financial condition (or any component thereof) of
the Company or (B) information, documents or materials regarding the business of
the Company, the Acquired Interests or the assets and properties of the Company.
Any such other representations or warranties are hereby expressly disclaimed.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE BUYER

The Buyer represents and warrants to the Buyer that each statement contained in
this ARTICLE III is true and correct as of the date of this Agreement and as of
the Closing Date.

 

6



--------------------------------------------------------------------------------

3.1    Organization and Existence. The Buyer is a corporation duly incorporated,
validly existing and in good standing under the Laws of Delaware.

3.2    Authority and Enforceability. The Buyer has the requisite corporate power
and authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the Transactions. The execution, delivery and
performance by the Buyer of this Agreement, and the consummation by the Buyer of
the Transactions, have been duly authorized by all necessary corporate action on
the part of the Buyer, and no other action is necessary on the part of the Buyer
to authorize this Agreement or to consummate the Transactions. This Agreement
has been duly executed and delivered by the Buyer and, assuming the due
authorization, execution and delivery by the other Parties, this Agreement
constitutes a legal, valid and binding obligation of the Buyer, enforceable
against the Buyer, in accordance with its terms, except as limited by
(a) bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar Laws relating to creditors’ rights generally and (b) general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at Law.

3.3    No Conflicts; Consents. Except for the BNDES Consent, neither the
execution, delivery and performance by the Buyer of this Agreement, nor the
consummation of the Transactions by the Buyer, will, with or without the giving
of notice or the lapse of time or both, (a) violate any provision of the
Organizational Documents of the Buyer, (b) violate any Law or Order applicable
to the Buyer or (c) result in a breach of or default under, require consent
under or violate any material Contract to which the Buyer is a party, except in
the case of the immediately preceding clauses (b) and (c) to the extent that any
such breach, default, consent or violation would not reasonably be expected to
be, individually or in the aggregate, material to the Buyer’s ability to timely
perform its obligations hereunder. No Permit or Filing is required by the Buyer
in connection with the execution and delivery by the Buyer of this Agreement,
the performance by the Buyer of its obligations hereunder and the consummation
by the Buyer of the Transactions, as applicable, other than Permits and Filings
the failure of which to obtain or make would not reasonably be expected to be,
individually or in the aggregate, material to the Buyer’s ability to timely
perform its obligations hereunder.

3.4    Legal Proceedings. There are no Legal Proceedings pending or, to the
Knowledge of the Buyer, threatened against or otherwise relating to the Buyer
that (a) challenge or seek to enjoin, alter or materially delay the Transactions
or (b) would reasonably be expected to be, individually or in the aggregate,
material to the Buyer’s ability to timely perform its obligations hereunder.

3.5    Funds. As of the Closing Date, the Buyer will have sufficient funds
available to enable it to (a) pay the Purchase Price and to satisfy all other
payments required by this Agreement, (ii) pay any related fees, costs and
expenses incurred by the Buyer in connection with the Transactions and
(iii) otherwise consummate the Transactions contemplated by this Agreement. It
is acknowledged and agreed by the Buyer and the Guarantor that the obligations
of the Buyer and the Guarantor under this Agreement are not subject to any
conditions regarding the Buyer’s, the Company’s, the Buyer’s other Affiliates’,
or any other Person’s ability to obtain financing for the consummation of the
Transactions.

 

7



--------------------------------------------------------------------------------

3.6    Investment Matters. The Buyer acknowledges that the Acquired Interests
have not been registered under the Securities Act of 1933, as amended, or under
any state or foreign securities Laws, and that the Acquired Interests may not be
sold, transferred, assigned, offered for sale, pledged, hypothecated or
otherwise disposed of unless such sale, transfer, assignment, offer for sale,
pledge, hypothecation, or other disposition is completed pursuant to the terms
of an effective registration under the Securities Act of 1933 and is registered
under or pursuant to an exemption from registration under the Securities Act of
1933 and any applicable state or foreign securities Laws. The Buyer is
purchasing the Acquired Interests for its own account and not with a view to any
public resale or other distribution thereof, except in compliance with
applicable securities Laws.

3.7    Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s, investment banker’s or other fee or commission in
connection with the Transactions based upon arrangements made by or on behalf of
the Buyer.

3.8    Independent Investigation. The Buyer has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of its participation in the Transactions and is able to bear the economic
risk associated with the purchase of the Acquired Interests. The Buyer has
conducted its own independent review and analysis of the Transactions, and has
formed an independent judgment concerning, the assets, properties, liabilities,
condition, operations and prospects of the business of the Company and the
Acquired Interests. In entering into this Agreement, the Buyer has relied solely
upon the specific representations and warranties of the Seller expressly set
forth in ARTICLE II and not on any representations, warranties, statements or
omissions by any Person other than those specific representations and warranties
expressly set forth in ARTICLE II.

ARTICLE IV

COVENANTS

4.1    Transfer Taxes. The Buyer and Seller shall each bear 50% of all federal,
state and local sales, use, stamp, documentary, recording, value added,
registration, conveyance and real estate and other similar transfer Taxes
(collectively, the “Transfer Taxes”), if any, due as a result of the purchase,
sale or transfer of the Acquired Interests in accordance herewith whether
imposed by Law on the Seller or the Buyer. The Party required to file any Tax
return or pay any Transfer Tax pursuant to applicable Law with respect to any
Transfer Tax shall prepare and timely file such Tax return, subject to review
and consultation by the other Party, and pay to the relevant taxing authority
such Transfer Taxes within the time and in the manner prescribed by applicable
Law. In the case that either Buyer or Seller pays more than fifty percent (50%)
of any Transfer Tax, the Party making such excess payment shall be entitled to
reimbursement from the other Party of the amount of any such Transfer Taxes
required to be borne by such other Party in accordance with the first sentence
of this Section 4.1 within five Business Days after the date such Transfer Taxes
are due. Upon the reasonable written request of a Party, the Party so requested
shall execute and deliver all instruments and certificates necessary to enable
the requesting Party to comply with the foregoing.

 

8



--------------------------------------------------------------------------------

4.2    Absence of Certain Tax Election. The Seller covenants and agrees that it
will not make an election to claim depreciation under Section 168(k) of the Code
with respect to the purchase by the Seller, through a disregarded entity, of
membership interests in Iowa Premium, LLC, an Iowa limited liability company
(“Iowa Premium”), pursuant to that certain Membership Interest Purchase
Agreement, dated as of March 11, 2019, by and among the Company, Buyer, USPB,
NBPCo, New Kleinco, Seller, JIAC LLC, Iowa Premium and Sysco Holdings, LLC; it
being understood that the Seller shall not be deemed to be in breach of this
covenant as a result of any election to claim depreciation under Section 168(k)
of the Code made by the Company with respect to such purchase or related
transactions and allocated to the Seller by the Company.

4.3    BNDES Consent. The Buyer and the Guarantor shall use their best efforts
to take or cause to be taken all actions, and do or cause to be done all things,
in each case, necessary, proper or advisable to obtain the BNDES Consent and
otherwise consummate the Transactions in November of 2019. The Buyer and the
Guarantor shall keep the Seller informed of the status of, and communications
with, BNDES regarding the BNDES Consent during the period commencing on the date
of this Agreement and ending on the earlier of the Closing Date and the
termination of this Agreement pursuant to Section 6.1.

4.4    Company Credit Facilities.

(a)    The Buyer shall use its best efforts to cause the Company to fully draw
down all credit lines and term loans available to drawn down under the Third
Amended and Restated Credit Agreement of the Company, dated as of June 9, 2017
(as amended, the “Company Credit Agreement”), by and among the Company, the
guarantors party thereto, the lenders party thereto and CoBank ACB, as
administrative agent for the lenders thereto. In the event that the Closing does
not occur for any reason on or prior to January 31, 2020, the Buyer shall cause
the Company to make a distribution to the members of the Company of all amounts
drawn down under the Company Credit Agreement pursuant to the immediately
preceding sentence.

(b)    At all times prior to Closing, each of the Buyer and the Seller, to the
extent necessary, shall vote, and cause its respective Representatives to vote,
its respective limited liability interests of the Company in a manner as to
allow the Company to fully draw down all credit lines and term loans available
to draw down under the Company Credit Agreement. For purposes of the approval
requirements set forth in Section 7.4.2 of the Fourth A&R Operating Agreement,
each of the Seller and the Buyer hereby consents to the full draw down of all
credit lines and term loans available to draw down under the Company Credit
Agreement and the incurrence by the Company of such related indebtedness.

4.5    Public Announcements. Neither the Buyer nor the Seller shall be
permitted, and shall not permit their respective Affiliates to, make any public
announcement, whether individually or jointly, in respect of this Agreement or
the Transactions without the prior written consent of the other Party, except as
required by applicable Law or by the rules and regulations of any securities
exchange or national market system upon which the securities of the Buyer or the
Seller (or their respective Affiliates) are listed, in which case such Party
shall provide a copy of such disclosure prior to publication with sufficient
time for the other Party, consistent with such requirements, to review the
nature of such requirements and to comment upon such disclosure prior to
publication. Notwithstanding anything to the contrary, for the avoidance of
doubt, the Seller and the Buyer

 

9



--------------------------------------------------------------------------------

(and, to the extent it would not delay the Closing, the Additional Buyers) shall
be entitled to make any appropriate filings and disclosures required to be filed
under the Securities Act or the Exchange Act (including any report on Form 8-K
and the filing of this Agreement, as intended, in relation thereof) or other
applicable law (including a Brazilian fato relevante) announcing the signing of
this Agreement and any other disclosures to be filed in connection therewith.

4.6    Confidentiality. From and after the Closing, the Seller and its
respective Affiliates shall keep confidential, not disclose to any Person and
not use for any purpose, in whole or in part, any non-public information in
their possession or of which they have knowledge of relating to the Company or
any of its Subsidiaries acquired as a member of the Company (collectively, the
“Confidential Information”), except that the Seller shall be permitted to
disclose such Confidential Information: (a) to its agents, representatives and
employees who need to be familiar with such information in connection with the
Seller’s prior investment in the Company as a member and who are charged with an
obligation of confidentiality; (b) to the Seller’s equity holders so long as
they agree to keep such Confidential Information confidential on the terms set
forth herein; (c) to the extent required by (i) law or by any governmental or
regulatory authority, (ii) any judicial or administrative proceeding (whether by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or otherwise), (iii) any rules and regulations of the Securities and
Exchange Commission as long as the Seller is required to report information to
the Securities and Exchange Commission, or (iv) any applicable stock exchange on
which a the Seller’s securities are listed or traded, so long as the Seller
shall have first provided the Company a reasonable opportunity to contest the
necessity of disclosing such information; (d) to the extent such Confidential
Information was in the public domain at the time of disclosure or later comes
into the public domain, other than as a result of disclosure prohibited by this
Agreement; (e) to the extent such Confidential Information is authorized for
disclosure by the Company or the Buyer; or (f) to the extent necessary for the
enforcement of any right of the Seller arising under this Agreement.
Notwithstanding the foregoing, the Seller and its employees, representatives or
other agents may disclose to any and all Persons, without limitation of any
kind, the tax treatment and tax structure of the Company and all materials of
any kind (including opinions or other tax analyses) that are provided to the
Seller as a member relating to such tax treatment and tax structure.

4.7    Further Assurances. Each of the Buyer and the Seller shall execute such
documents and other instruments and take such further actions as may reasonably
be required or desirable to carry out the provisions hereof and consummate the
Transactions.

4.8    Orders. To the extent either Party becomes aware of a Law or Order that
prohibits, enjoins, restricts or makes illegal the consummation of the
Transactions, the Buyer and the Seller shall use their respective best
reasonable efforts to take, or cause to be taken, all actions and do, or cause
to be done, all things necessary, proper or advisable to eliminate, cure or
otherwise resolve the circumstances giving rise to such Law or Order and
otherwise consummate the Transactions.

 

10



--------------------------------------------------------------------------------

ARTICLE V

INDEMNIFICATION

5.1    Survival Period. All representations and warranties contained in this
Agreement shall survive the Closing for a period of 12 months. The covenants,
obligations and agreements of each Party contained in this Agreement shall
survive the Closing in accordance with their terms until 60 days following the
expiration of any applicable statute of limitations; provided, however, that any
such covenant or agreement that expires on a date certain shall survive until
such date certain. Notwithstanding the expiration of any survival period
referred in this Section 5.1, if an indemnified party has provided notice with
respect to a breach of representation, warranty, covenant, obligation or
agreement within the applicable survival period, the relevant representation,
warranty, covenant, obligation or agreement shall survive, solely with respect
to such claim as is asserted in such notice, until the claim has been finally
resolved.

5.2    Indemnification.

(a)    From and after the Closing, the Seller shall indemnify, defend and hold
harmless the Buyer and its Affiliates and its and their respective
Representatives, successors and assigns (collectively, the “Buyer Indemnitees”)
from and against, and pay or reimburse the Buyer Indemnities for, any and all
losses, damages, claims (including third party claims), charges, Liabilities,
actions, suits, proceedings, awards, interest, penalties, taxes, costs, expenses
(including reasonable attorneys’, consultants’ and other professionals’ fees and
expenses) and diminution in value (collectively, “Losses”) resulting from,
arising out of, or relating to: (i) any inaccuracy or breach of any
representation or warranty of the Seller contained in this Agreement; and
(ii) any breach, failure to comply with, violation or non-fulfillment of any
covenant or agreement of the Seller contained in this Agreement. In no event
shall the Seller’s aggregate indemnification obligations under this ARTICLE V
exceed an amount equal to 100% of the Purchase Price (the “Cap”).

(b)    From and after the Closing, the Buyer shall indemnify, defend and hold
harmless the Seller and its Affiliates and its and their respective
Representatives, successors and assigns (collectively, the “Seller Indemnitees”)
from and against, and pay or reimburse the Seller Indemnitees for, any and all
Losses resulting from, arising out of, or incurred by any Seller Indemnitee
resulting from, arising out of, or relating to: (i) any inaccuracy or breach of
any representation or warranty of the Buyer contained in this Agreement; and
(ii) any breach, failure to comply with, violation or non-fulfillment of any
covenant or agreement of the Buyer contained in this Agreement. In no event
shall the Buyer’s aggregate indemnification obligations under this ARTICLE V
exceed an amount equal to the Cap.

5.3    Sole and Exclusivity Remedy. Each of the Parties acknowledges and agrees
that (except for specific performance pursuant to Section 7.7 and the payment of
the Termination Expenses pursuant to Section 6.3), the indemnification rights of
the Parties under this ARTICLE V shall be the sole and exclusive remedies of the
Buyer or the Seller after the Closing for any and all matters arising out of
this Agreement, the Transactions and the Acquired Interests whether in contract,
tort or otherwise (including any equitable remedy); provided, however, that
nothing herein shall limit in any way any such Party’s remedies in respect of
knowing and intentional fraud by the other Party in connection herewith or the
Transactions.

 

11



--------------------------------------------------------------------------------

ARTICLE VI

TERMINATION

6.1    Grounds for Termination. This Agreement may be terminated at any time
prior to the Closing as follows:

(a)    by the Buyer (upon written notice from the Buyer to the Seller) or the
Seller (upon written notice from the Seller to the Buyer), if the Closing shall
not have occurred on or prior to January 31, 2020 (the “Outside Date”);
provided, that the terminating Party is not then in breach of any
representation, warranty, covenant or other agreement contained herein such that
the conditions to Closing set forth in Section 1.5(a)(i), Section 1.5(a)(ii),
Section 1.5(b)(i) or Section 1.5(b)(ii), as applicable, would not have been
satisfied;

(b)    by the Buyer (upon written notice from the Buyer to the Seller) if
(i) there exists a breach of any representation or warranty of the Seller
contained in this Agreement such that the closing condition set forth in
Section 1.5(a)(i) would not be satisfied or (ii) the Seller shall have breached
any of the covenants or agreements contained in this Agreement to be complied
with by the Seller such that the Closing condition set forth in
Section 1.5(a)(ii) would not be satisfied; provided, that (A) the Buyer shall
not be entitled to terminate this Agreement pursuant to this Section 6.1(b)
unless, in the case of the immediately preceding clauses (i) or (ii), such
breach is not cured by the Seller within 30 days after the Seller receives
written notice of such breach from the Buyer (or such lesser period remaining
prior to the date that is one day prior to the Outside Date); and (B) the Buyer
shall not be entitled to terminate this Agreement pursuant to this
Section 6.1(b) if, at the time of such termination, the Buyer is in breach of
any representation, warranty, covenant or other agreement contained herein in a
manner such that the conditions to Closing set forth in Section 1.5(b)(i) or
Section 1.5(b)(ii), as applicable, would not have been satisfied;

(c)    by the Seller (upon written notice from the Seller to the Buyer) if
(i) there exists a breach of any representation or warranty of the Buyer
contained in this Agreement such that the closing condition set forth in
Section 1.5(b)(i) would not be satisfied or (ii) the Buyer shall have breached
any of the covenants or agreements contained in this Agreement to be complied
with by the Buyer, as applicable, such that the closing condition set forth in
Section 1.5(b)(ii) would not be satisfied; provided, that (A) the Seller shall
not be entitled to terminate this Agreement pursuant to this Section 6.1(c)
unless, in the case of the immediately preceding clauses (i) or (ii), such
breach is not cured by the Buyer within 30 days after the Buyer receives written
notice of such breach from the Seller (or such lesser period remaining prior to
the date that is one day prior to the Outside Date); and (B) the Seller shall
not be entitled to terminate this Agreement pursuant to this Section 6.1(c) if,
at the time of such termination, the Seller is in breach of any representation,
warranty, covenant or other agreement contained herein in a manner such that the
conditions to Closing set forth in Section 1.5(a)(i) or Section 1.5(a)(ii), as
applicable, would not have been satisfied;

 

12



--------------------------------------------------------------------------------

(d)    by either the Buyer (upon written notice from the Buyer to the Seller) or
by the Seller (upon written notice from the Seller to the Buyer) if (i) there
shall be in effect a final, non-appealable Order issued by a United States
Governmental Entity prohibiting, enjoining, restricting or making illegal the
Transactions; or (ii) there shall be in effect a final, non-appealable Order
issued by a Brazilian Governmental Entity prohibiting, enjoining, restricting or
making illegal the Transactions; provided, that in each case, the terminating
Party has used its best reasonable efforts to eliminate, cure or resolve the
Order in accordance with Section 4.8; and

(e)    by the mutual written agreement of the Parties.

6.2    Effect of Termination. Termination of this Agreement pursuant to
Section 6.1 shall terminate all obligations of the Parties, except for the
obligations under Section 4.4, Section 4.5, Section 4.6, this Section 6.2,
Section 6.3 and ARTICLE VII; provided, however, that termination pursuant to
Section 6.1 shall not relieve a defaulting or breaching Party (whether or not
the terminating Party) from any Liability to the other Party resulting from any
intentional default or breach hereunder, unless, with respect to a termination
pursuant to Section 6.1(e), the Parties have expressly waived such defaulting or
breaching Party from any Liability resulting from any such default or breach
hereunder.

6.3    Termination Expenses.

(a)    In the event that this Agreement is terminated pursuant to
(i) Section 6.1(a) and the BNDES Consent has not been obtained prior to such
termination or (ii) Section 6.1(a) and there has been a Material Adverse Effect
such that the Closing condition set forth in Section 1.5(a)(iv) would not be
satisfied, the Buyer shall pay, or cause to be paid, no later than 10 Business
Days following such termination, to the Seller (by wire transfer of immediately
available funds in U.S. dollars, to the account or accounts specified by the
Seller to the Buyer at least three Business Days prior to the payment date) an
amount in cash equal to the costs, damages, losses and expenses incurred by the
Seller in connection with the termination of this Agreement, which the parties
hereby acknowledge and agree shall be equal to $20,000,000 (the “Termination
Expenses”).

(b)    The parties acknowledge and agree that damages resulting from termination
pursuant to this Section 6.3 would be impossible or very difficult to accurately
estimate, and that the Termination Expenses is a reasonable estimate of the
expected costs, damages, losses and expenses of the Seller in connection with
the terminated Transactions. Except in the case of knowing and intentional
fraud, the Buyer’s payment of the Termination Expenses is the Buyer’s sole
liability and entire obligation and the Seller’s exclusive remedy against the
Buyer, its Affiliates, its financing sources or any other Person for any
termination by the Seller pursuant to Section 6.1. The Parties acknowledge that
(a) the agreements contained in this Section 6.3 are an integral part of the
Transactions, (b) the Termination Expenses shall constitute liquidated damages
for any and all Losses, damages or other Liabilities suffered or incurred by the
Seller, its Affiliates or any other Person in connection with this Agreement and
the matter forming the basis of such termination and none of the Seller, its
Affiliates or any other Person shall be entitled to bring or maintain any other
claim, action or proceeding against the Buyer, its Affiliates or any other
Person arising out of such matters except as set forth in Section 6.3(c), and
(c) without the agreements contained in this Section 6.3, the Parties would not
have entered into this Agreement. This Section 6.3 shall survive any termination
of this Agreement.

 

13



--------------------------------------------------------------------------------

(c)    For the avoidance of doubt, in the event this Agreement is terminated
pursuant to this ARTICLE VI, the limitation contained in Section 6.3(b) shall
not prevent the Seller from simultaneously pursuing its right to seek specific
performance pursuant to Section 7.7 and payment of the Termination Expenses
pursuant to this Section 6.3; provided, that, under no circumstances shall the
Seller be permitted or entitled to (i) receive payment of the Termination
Expenses pursuant to this Section 6.3 if the Seller has received a grant of
specific performance pursuant to Section 7.7 of the Buyer’s obligation to
consummate the Closing or (ii) receive a grant of specific performance pursuant
to Section 7.7 of the Buyer’s obligation to consummate the Closing if the Buyer
has paid the Termination Expenses to Seller pursuant to this Section 6.3.

ARTICLE VII

MISCELLANEOUS

7.1    Notices. Any notice, request, demand, waiver, consent, approval or other
communication that is required or permitted hereunder shall be in writing and
shall be deemed given: (i) on the date established by the sender as having been
delivered personally, (ii) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier, (iii) on the
date sent by e-mail, with a copy of such notice delivered by registered mail, or
(iv) on the fifth Business Day after the date mailed, by certified or registered
mail, return receipt requested, postage prepaid. Such communications, to be
valid, must be addressed as follows:

 

  (a)   if to the Buyer or the Guarantor, to:       Marfrig Global Foods S.A.  
                        R. Queiroz Filho, 1.560 – Torre Sabiá       3º andar -
Vila Hamburguesa       CEP: 05319-000 - São Paulo – Brasil       Attention:
          Marcos Antonio Molina dos Santos    

   marcos@marfrig.com.br

    with a required copy (which shall not constitute notice) to:     Linklaters
LLP       1345 Avenue of the Americas       New York, New York 10105      
Attention:           Matthew Poulter      

   matthew.poulter@linklaters.com

   

   and

   

   Gabriel Silva

     

   gabriel.silva@linklaters.com

 

 

14



--------------------------------------------------------------------------------

  (b)   if to the Seller, to:                           Jefferies Financial
Group Inc.       520 Madison Avenue, 12th Floor       New York, New York 10022  
    Attention:           Michael J. Sharp      

   msharp@jefferies.com

    with a required copy (which shall not constitute notice) to:     Morgan,
Lewis & Bockius LLP       101 Park Avenue       New York, New York 10178      
Attention:           R. Alec Dawson      

   alec.dawson@morganlewis.com

   

   and

     

   Sheryl L. Orr

     

   sheryl.orr@morganlewis.com

 

or to such other address or to the attention of such Person or Persons as the
recipient Party has specified by prior written notice to the sending Party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain). If more than one method for sending notice
as set forth above is used, the earliest notice date established as set forth
above shall control.

7.2    Amendments and Waivers. This Agreement may not be amended, supplemented
or modified except by an instrument in writing signed on behalf of the Buyer and
the Seller. Any term or condition of this Agreement may be waived at any time by
the Party that is entitled to the benefit thereof, but no such waiver shall be
effective, unless set forth in a written instrument duly executed by the Party
against whom enforcement of such waiver is sought. No waiver by any Party of any
term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion.

7.3    Expenses. Except as otherwise expressly provided in this Agreement,
whether or not the Transactions are consummated, each Party shall bear its own
costs and expenses incurred in anticipation of, relating to and in connection
with the negotiation and execution of this Agreement and the consummation of the
Transactions.

7.4    Successors and Assigns. Subject to Section 1.7, neither this Agreement
nor any of the rights or obligations hereunder shall be assigned by either of
the Parties without the prior written consent of the other Parties; provided,
however, that the Buyer may assign this Agreement after the Closing as
collateral security for the benefit of any parties providing financing to the
Buyer in connection with the Transactions to enable such financing sources to
enforce the indemnification obligations of the Seller. Subject to the preceding
sentence and the rights of Persons who are expressly provided to be third-party
beneficiaries pursuant to Section 7.9, this

 

15



--------------------------------------------------------------------------------

Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the Parties and their respective successors and permitted assigns. Any attempted
assignment in violation of the terms of this Section 7.4 shall be null and void,
ab initio.

7.5    Governing Law. This Agreement shall be governed by and interpreted and
enforced in accordance with the Laws of the State of New York, without giving
effect to any choice of Law or conflict of Laws rules or provisions (whether of
the State of New York or any other jurisdiction) that would cause the
application of the Laws of any jurisdiction other than the State of New York.

7.6    Consent to Jurisdiction; Waiver of Jury Trial. Each Party irrevocably
submits to the exclusive jurisdiction of any state or federal court located
within the County of New York in the State of New York for the purposes of any
Legal Proceeding arising out of this Agreement or the Transactions, and agrees
to commence any such Legal Proceeding only in such courts. Each Party further
agrees that service of any process, summons, notice or document by United States
registered mail to such Party’s respective address set forth herein shall be
effective service of process for any such Legal Proceeding. Each Party
irrevocably and unconditionally waives any objection to the laying of venue of
any Legal Proceeding arising out of this Agreement or the Transactions in such
courts, and hereby irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such Legal Proceeding brought in any
such court has been brought in an inconvenient forum. EACH PARTY HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS OR THE ACTIONS OF SUCH
PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF OR
THEREOF.

7.7    Specific Performance. The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which such Party is entitled at law, in equity, in contract, in tort
or otherwise. The Parties hereby agree not to raise any objections to the
availability of the equitable remedy of specific performance to prevent or
restrain breaches of this Agreement by the Buyer or Seller, as applicable, and
to specifically enforce the terms and provisions of this Agreement to prevent
breaches or threatened breaches of, or to enforce compliance with, the
respective covenants and obligations of the Parties under this Agreement, all in
accordance with the terms of this Section 7.7. No Party shall be required to
provide any bond or other security in connection with seeking an injunction or
injunctions to prevent breaches of this Agreement or to specifically enforce the
terms and provisions of this Agreement.

7.8    Counterparts. This Agreement, and the other documents, agreements and
instruments to be delivered in connection herewith, may be executed in
counterparts, and any Party may execute any such counterpart, each of which when
executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same instrument.
This Agreement shall become effective when each Party shall have received a
counterpart hereof signed by the other Parties. The Parties agree that the
delivery of this

 

16



--------------------------------------------------------------------------------

Agreement, and the other documents, agreements and instruments to be delivered
in connection herewith, may be effected by means of an exchange of facsimile or
electronically transmitted signatures (such as by electronic mail in “.pdf”
form).

7.9    Third Party Beneficiaries. Except as provided in ARTICLE V with respect
to indemnification of the indemnified parties hereunder, this Agreement will not
confer any rights or remedies upon any Person other than the Parties and their
respective successors and permitted assigns.

7.10    Entire Agreement. This Agreement and the Exhibits, Appendices and the
other documents, instruments and agreements specifically referred to herein or
delivered pursuant hereto set forth the entire understanding of the Parties with
respect to the Transactions. All Exhibits and Appendices referred to herein are
intended to be and hereby are specifically made a part of this Agreement. Any
and all previous agreements and understandings between or among the Parties
regarding the subject matter hereof, whether written or oral, are superseded by
this Agreement. For the avoidance of doubt, nothing herein shall be deemed to
amend, restrict or otherwise affect the terms and conditions of the Purchase and
Sale Agreement dated April 9, 2018 by and among Buyer, Guarantor, Seller, the
Company and others (including the Parties’ rights and obligations thereunder),
which shall remain in full force and effect pursuant to its terms.

7.11    Headings. All headings contained in this Agreement are for convenience
of reference only, do not form a part of this Agreement and shall not affect in
any way the meaning or interpretation of this Agreement.

7.12    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future Law (a) such provision will
be fully severable, (b) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (d) in lieu of such illegal, invalid
or unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms of such
illegal, invalid or unenforceable provision as may be possible.

7.13    Construction. For the purposes of this Agreement, except as otherwise
expressly provided herein or unless the context otherwise requires: (a) the
meaning assigned to each term defined herein shall be equally applicable to both
the singular and the plural forms of such term and vice versa, and words
denoting either gender shall include all genders as the context requires;
(b) where a word or phrase is defined herein, each of its other grammatical
forms shall have a corresponding meaning; (c) the terms “hereof”, “herein”,
“hereunder”, “hereby” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement as a whole and not to
any particular provision of this Agreement; (d) when a reference is made in this
Agreement to an Article, Section, paragraph, Exhibit or Annex, such reference is
to an Article, Section, paragraph, Exhibit or Annex to this Agreement unless
otherwise specified; (e) the word “include”, “includes” and “including” when
used in this Agreement shall be deemed to be followed by the words “without
limitation”, unless otherwise specified; (f) a reference to any Party to this
Agreement or any other agreement or document shall include such Party’s
predecessors, successors and permitted assigns; (g) all accounting terms used
and not defined herein have the

 

17



--------------------------------------------------------------------------------

respective meanings given to them under GAAP; (h) any event, the scheduled
occurrence of which would fall on a day that is not a Business Day, shall be
deferred until the next succeeding Business Day; and (j) the word “or” shall be
disjunctive and not exclusive. The Parties agree that the terms of this
Agreement and the meaning assigned to each term defined herein represent a
commercial agreement among the Parties solely in connection with the
Transactions, and shall not affect the Parties’ accounting practices. The
Parties have participated jointly in the negotiation and drafting of this
Agreement, and any rule of construction or interpretation otherwise requiring
this Agreement to be construed or interpreted against any Party by virtue of the
authorship of this Agreement shall not apply to the construction and
interpretation hereof.

7.14    Guarantee.

(a)    The Guarantor hereby absolutely, unconditionally and irrevocably
guarantees (the “Guarantee”) to the Seller the due and punctual performance of
all of the Buyer’s obligations under this Agreement, including the payment of
the Purchase Price and the Termination Expenses (the “Guaranteed Obligations”).
The Guarantee of the Guaranteed Obligations is one of payment, not collection,
and a separate Legal Proceeding to enforce the Guarantee may be brought and
prosecuted against the Guarantor, irrespective of whether any Legal Proceeding
is brought against the Buyer or any other Person or whether the Buyer and/or any
other Person is joined in any such Legal Proceeding. Should the Buyer default in
the discharge or performance of all or any portion of the Guaranteed
Obligations, the obligations of the Guarantor hereunder shall become immediately
due and, if applicable, payable. The Guarantor represents and warrants to the
Seller as follows: (i) the Guarantor is a corporation (sociedade por ações) duly
incorporated and validly existing under the Laws of the Federative Republic of
Brazil, (ii) the Guarantor has the requisite corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder,
including to perform its obligation hereunder to pay, when and if due, the
Guaranteed Obligations, (iii) the execution, delivery and performance by the
Guarantor of this Agreement, and the performance by the Guarantor of its
obligation to pay, when and if due, the Guaranteed Obligations, have been duly
authorized by all necessary corporate action on the part of the Guarantor, and
no other action is necessary on the part of the Buyer to authorize this
Agreement or the payment, when due, of the Guaranteed Obligations, and (iv) this
Agreement has been duly executed and delivered by the Guarantor, and, assuming
the due authorization, execution and delivery by the Seller and the Buyer, this
Agreement constitutes a legal, valid and binding obligation of the Guarantor,
enforceable against the Guarantor, in accordance with its terms, except as
limited by (A) bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar Laws relating to creditors’ rights generally and
(B) general principles of equity, whether such enforceability is considered in a
proceeding in equity or at Law.

(b)    The liability of the Guarantor under the Guarantee shall, to the fullest
extent permitted under applicable Law, be absolute and unconditional,
irrespective of: (i) the validity, legality or enforceability of this Agreement
against the Buyer; (ii) any release or discharge of any obligation of the Buyer
under this Agreement resulting from any change in the corporate existence,
structure or ownership of the Buyer, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Buyer or any of its
assets; (iii) any amendment or modification of this Agreement, or any change in
the manner, place or terms of payment or performance of the Guaranteed
Obligations or any other obligation of the Buyer hereunder, or any change or
extension of the time of payment or performance of, alteration of, the
Guaranteed Obligations or any other

 

18



--------------------------------------------------------------------------------

obligation of the Buyer hereunder, any Liability incurred directly or indirectly
in respect thereof, or any amendment or waiver of, or any consent to, any
departure from the terms of this Agreement or the documents entered into in
connection herewith; (iv) the existence of any claim, setoff or other right that
the Buyer or the Guarantor may have at any time against the Seller, whether in
connection with the Guaranteed Obligations or otherwise; or (v) any other act or
omission that may or might in any manner or to any extent vary the risk of the
Guarantor or otherwise operate as a discharge of the Guarantor as a matter of
Law or equity, other than any defenses under this Agreement available to the
Buyer. The Guarantor hereby waives any and all notice of the creation, extension
or accrual of the Guaranteed Obligations under the Guarantee and notice of or
proof of reliance by the Seller upon the Guarantee or acceptance of the
Guarantee. The Guaranteed Obligations under the Guarantee shall conclusively be
deemed to have been created, contracted or incurred in reliance upon the
Guarantee, and all dealings between the Guarantor and the Seller shall likewise
be conclusively presumed to have been had or consummated in reliance upon the
Guarantee. When the Seller is pursuing its rights and remedies hereunder against
the Guarantor, the Seller shall be under no obligation to pursue any rights and
remedies it may have against the Buyer or any other Person for the Guaranteed
Obligations or any right of offset with respect thereto, and any failure by the
Seller to pursue such other rights or remedies or to collect any payments from
the Buyer or any other Person or to realize upon or to exercise any such right
of offset, and any release by the Seller of the Buyer or any other Person or any
right of offset, shall not relieve the Guarantor of any liability hereunder, and
shall not impair or affect the rights and remedies of the Seller, whether
express, implied or available as a matter of Law. The Seller shall not be
obligated to file any claim relating to the Guaranteed Obligations in the event
that the Buyer or Guarantor becomes subject to a bankruptcy, reorganization or
similar proceeding, and the failure of the Seller to so file shall not affect
the Guarantor’s obligations hereunder. In the event that any payment to the
Seller in respect of the Guaranteed Obligations is rescinded or must otherwise
be returned for any reason whatsoever, the Guarantor shall remain liable
hereunder with respect to the Guaranteed Obligations as if such payment had not
been made. The Guarantor irrevocably waives acceptance, presentment, demand,
protest and any notice in respect of the Guarantee not provided for herein. So
long as the Guarantee remains in full force and effect, in the event the
Guarantor or any of its successors or assigns (A) consolidates with or merges
into any other Person and shall not be the continuing or surviving corporation
or entity in such consolidation or merger or (B) transfers all or substantially
all of its properties and assets to any Person, then, and in either such case,
proper provision shall be made so that the successors and assigns of the
Guarantor shall assume the obligations set forth in this Section 7.14. The
Guarantor may not exercise any rights of subrogation or contribution, whether
arising by Contract or operation of law (including, without limitation, any such
right arising under bankruptcy or insolvency Laws) or otherwise, by reason of
any payment by it in respect of the Guarantee unless and until the Guaranteed
Obligations have been satisfied in full. The Guarantor has, and through the
earlier of the Closing Date and the termination of this Agreement pursuant to
Section 6.1 will have, capital or available capital commitments which together
are sufficient to enable it to satisfy its obligations under this Section 7.14,
and the Guarantor shall not take any action to make such capital not available
and knows of no fact or circumstance that would cause such capital to not be
available.

(c)    The Guarantee shall remain in full force and effect and shall be binding
on the Guarantor until the earlier of the Closing Date and the termination of
this Agreement pursuant to Section 6.1, and after such occurrence, the Guarantee
shall automatically terminate, shall have no further force and effect, and shall
no longer be binding on the Guarantor; provided, however,

 

19



--------------------------------------------------------------------------------

that the Guarantee shall remain in effect with respect to (i) the payment of the
Termination Expenses in the event of termination of this Agreement, (ii) any
claim based upon any act, omission, fact or circumstance occurring or in
existence on or prior to the earlier of the Closing Date and the termination of
this Agreement pursuant to Section 6.1 if the Seller gives written notice of
such claim within 30 days after such earlier date and (iii) any post-Closing
obligations of the Buyer, including any indemnification obligations pursuant to
Section 5.2(b). Upon the termination of this Agreement pursuant to Section 6.1,
the Guarantee shall survive in full force and effect and shall be binding on the
Guarantor until the later of (A) 90 days from the date of such termination and
(B) the final, non-appealable and conclusive resolution of any and all claims
brought under this Agreement.

[Signature Page Follows]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has caused this Agreement to be duly executed by
its authorized officers as of the date first above written.

 

NBM US HOLDINGS, INC. By:  

/s/ Marcos Molina

Name:   Marcos Molina Title:   Director JEFFERIES FINANCIAL GROUP INC. By:  

/s/ Michael J. Sharp

Name:   Michael J. Sharp Title:   EVP, General Counsel MARFRIG GLOBAL FOODS S.A.
By:  

/s/ Marcos Molina

Name:   Marcos Molina Title:   Director   By:  

/s/ David Tang

Name:   David Tang Title:   Director

[Signature Page to Membership Interest Purchase Agreement]



--------------------------------------------------------------------------------

Annex I

Index of Defined Terms

When used in the Agreement, the following terms shall have the meanings assigned
to them in this Annex I.

“Accrued Distributions” has the meaning set forth in Section 1.2.

“Additional Buyer” has the meaning set forth in Section 1.7.

“Additional Distributions” has the meaning set forth in Section 1.2.

“Affiliate” of any Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with such first Person. For purposes of this definition,
“control” (including the terms “controlled by” and “under common control with”)
of a Person means the power to, directly or indirectly, direct or cause the
direction of the management and policies of such Person whether through
ownership of voting securities or other ownership interests, by Contract or
otherwise, including, with respect to a corporation, partnership or limited
liability company, the direct or indirect ownership of more than 50% of the
voting securities in such corporation or of the voting interest in a partnership
or limited liability company.

“Agreement” has the meaning set forth in the Preamble to this Agreement.

“Acquired Interests” has the meaning set forth in the Recitals to this
Agreement.

“BNDES” has the meaning set forth in Section 1.5(c)(ii).

“BNDES Consent” has the meaning set forth in Section 1.5(c)(ii).

“Business Day” means any day, other than Saturday, Sunday or any other day on
which banks located in the State of New York or São Paulo, Brazil are authorized
or required to close.

“Buyer” has the meaning set forth in the Preamble to this Agreement.

“Buyer Indemnitees” has the meaning set forth in Section 5.2(a).

“Cap” has the meaning set forth in Section 5.2(a).

“Closing” has the meaning set forth in Section 1.3.

“Closing Date” has the meaning set forth in Section 1.3.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” has the meaning set forth in the Recitals to this Agreement.



--------------------------------------------------------------------------------

“Company Credit Agreement” has the meaning set forth in Section 4.4(a).

“Company Entities” means the Company and its subsidiaries.

“Confidential Information” has the meaning set forth in Section 4.6.

“Contract” means any written contract, lease, license, indenture, undertaking or
other agreement that is legally binding.

“Filing” means a registration, declaration or filing with a Governmental Entity.

“Fourth A&R Operating Agreement” means the Fourth Amended and Restated Limited
Liability Company Agreement of the Company dated February 28, 2019 entered into
by and among the Buyer, the Seller and the other parties thereto.

“Governmental Entity” means any court, tribunal, arbitrator, authority, agency,
commission, legislative body or official of the United States or any state, or
similar governing entity, in the United States or in a foreign jurisdiction.

“Guarantee” has the meaning set forth in Section 7.14(a).

“Guaranteed Obligations” has the meaning set forth in Section 7.14(a).

“Guarantor” has the meaning set forth in the Preamble to this Agreement.

“Iowa Premium” has the meaning set forth in Section 4.2.

“Knowledge” means the actual knowledge, after reasonable inquiry, of (a) in the
case of the Seller, Kieran Mara and Nicholas Daraviras, and (b) in the case of
the Buyer or the Guarantor, Martin Secco and Eduardo Miron.

“Law” means, with respect to any Person, any statute, law (including common
law), code, treaty, ordinance, rule or regulation of any Governmental Entity
applicable to such Person as of the date hereof.

“Legal Proceeding” means any action, cause of action, suit, hearing, claim,
lawsuit, litigation, investigation, arbitration or proceeding (in each case,
whether civil, criminal, regulatory, administrative or otherwise, at law or in
equity).

“Liabilities” means any and all debts, losses, liabilities, Legal Proceedings,
fines, costs, royalties, deficiencies or obligations or commitments of any
nature, whether known or unknown, asserted or unasserted, accrued or unaccrued,
matured or unmatured, absolute, off-balance sheet, contingent or otherwise and
whether due or to become due, and any out-of-pocket costs and expenses
(including attorneys’, accountants’ or other fees and expenses).

“Liens” means any mortgage, deed of trust, lien (statutory or otherwise),
pledge, charge, security interest, hypothecation, equitable interest, servitude,
license, option, right of first refusal, restriction on voting or transfer or
any other encumbrance.



--------------------------------------------------------------------------------

“Losses” has the meaning set forth in Section 5.2(a).

“Material Adverse Effect” means any change or event that, individually or in the
aggregate, has or would reasonably be expected to have a material adverse effect
on the business, assets, properties or condition of the Company Entities, taken
as a whole; provided, however, that any changes or events resulting from the
following items shall not be considered when determining whether a Material
Adverse Effect has occurred: (a) changes in economic, political, regulatory,
financial or capital market conditions generally or in the industries in which
the Company Entities operate, (b) any acts of war, sabotage, terrorist
activities or changes imposed by a Governmental Entity associated with
additional security, (c) effects of weather or meteorological events, (d) any
change of Law, accounting standards, regulatory policy or industry standards
after the date hereof, (e) the announcement, execution, delivery or performance
of this Agreement or the consummation of the Transactions or the fact that the
prospective owner of the Company is the Buyer, and (f) any actions taken by the
Buyer, or any actions taken by the Company at the direction or request of the
Buyer or the Board.

“NBPCo” means NBPCo Holdings, LLC.

“New Kleinco” means TMK Holdings, LLC.

“Order” means any award, injunction, judgment, order, writ, decree or ruling
entered, issued, made, or rendered by any Governmental Entity that possesses
competent jurisdiction; provided, that Order shall not include the BNDES
Consent.

“Organizational Documents” means, with respect to any Person that is not an
individual, the articles or certificate of incorporation or organization,
by-laws, limited partnership agreement, partnership agreement, limited liability
company agreement, shareholders agreement, operating agreement or such other
organizational documents of such Person.

“Outside Date” has the meaning set forth in Section 6.1(a).

“Party” or “Parties” has the meaning set forth in the Preamble to this
Agreement.

“Permit” means a consent, approval, license, permit, certificate, authorization
or extension of applicable waiting period from any Governmental Entity.

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company, joint venture, trust, proprietorship,
other business organization or Governmental Entity.

“Purchase Price” has the meaning set forth in Section 1.2.

“Representatives” means the stockholders, members, managers, officers,
directors, employees, agents, accountants, agents, financial advisers,
consultants of a Person.

“Seller” has the meaning set forth in the Preamble to this Agreement.

“Seller Indemnitees” has the meaning set forth in Section 5.2(b).



--------------------------------------------------------------------------------

“Tax” or “Taxes” means any and all United States federal, state or local, or
foreign or other taxes, fees and charges of any nature whatsoever (including
income (net or gross), business and occupation, profits, gains, alternative or
add-on minimum, franchise, license, margin capital, capital stock, intangible,
services, premium, transfer, withholding, ad valorem, personal property
(tangible and intangible), employment, payroll, wage, severance, windfall
profits, import, custom, stamp, sales and use, value added, social security,
disability, occupation, real property, escheat, severance, excise, estimated and
other taxes) imposed by a taxing authority, including any interest, penalty or
addition thereto.

“Termination Expenses” has the meaning set forth in Section 6.3.

“Transactions” means the transactions contemplated by this Agreement.

“Transfer Taxes” has the meaning set forth in Section 4.1.

“USPB” means U.S. Premium Beef, LLC.



--------------------------------------------------------------------------------

Exhibit A

Form of Instrument of Transfer

(See attached)



--------------------------------------------------------------------------------

ASSIGNMENT OF PURCHASED INTERESTS

This ASSIGNMENT OF PURCHASED INTERESTS (the “Assignment”) is made and entered
into as of November [●], 2019 by Jefferies Financial Group Inc., a New York
corporation (“Assignor”).

WHEREAS, pursuant to that certain Membership Interest Purchase Agreement, dated
as of November 17, 2019 (the “Purchase Agreement”), by and among NBM US
Holdings, Inc., a Delaware corporation (the “Buyer”), Marfrig Global Foods S.A.,
a Brazilian corporation (sociedade por ações) (the “Guarantor”), and Assignor,
Assignor has agreed to sell to the Buyer, and the Buyer has agreed to purchase
from Assignor, 5,395.17 Units of National Beef Packing Company, LLC, a Delaware
limited liability company (the “Company”) (the “Acquired Interests”).

NOW, THEREFORE, for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agrees as follows:

1.    Definitions. Unless the terms or context of this Assignment otherwise
require or provide, each capitalized term used in this Assignment shall have the
meaning given to such term in the Purchase Agreement.

2.    Assignment of Acquired Interests. Effective as of the date hereof,
Assignor hereby sells, assigns, transfers, conveys and delivers to the Buyer,
its successors and assigns, free and clear of all Liens (other than Liens
(A) arising pursuant to, or as a result of, the Transactions, (B) arising under
the Organizational Documents of the Company and (C) arising pursuant to
applicable securities Laws), all of Assignor’s right, title and interest in and
to the Acquired Interests.

3.    Governing Law. This Assignment shall be governed by and interpreted and
enforced in accordance with the Laws of the State of New York, without giving
effect to any choice of Law or conflict of Laws rules or provisions (whether of
the State of New York or any other jurisdiction) that would cause the
application of the Laws of any jurisdiction other than the State of New York.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Assignment as of and
on the date first above written.

 

ASSIGNOR: [●]

By:  

 

Name:   Title:  

Signature Page to Assignment of Purchased Interests